                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                             Case No.: 20-03031-06-CR-S-SRB

 HOLLI S. LAROSE,

                               Defendant.


             ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM


       Upon application by the United States of America, it is hereby

       ORDERED that the Clerk shall issue a writ of habeas corpus ad prosequendum directed

to the Warden, Women’s Eastern REC/Diag/Corr. Center, 1101 E. Hwy 54, Vandalia,

Missouri 63382, and to the United States Marshal for the Western District of Missouri, or any

other authorized officer, to produce one HOLLI S. LAROSE (Inmate # 1313989), now confined

at the aforementioned facility, in the custody of the person there in charge, before the United

States Magistrate Judge at Springfield, Missouri, forthwith, or at any time thereafter as the Court

may direct, so that said person may appear in accordance with the law in the above-entitled cause;

and, after said person shall have so appeared, to return said person to the aforementioned custody

as may be directed by this Court.

       Dated this 13th day of March, 2020.


                                                     ____________________________________
                                                     ____
                                                     __ _ ____
                                                        __  ___________
                                                     DAVID P. RUSH
                                                     United States Magistrate Judge




          Case 6:20-cr-03031-SRB Document 21 Filed 03/13/20 Page 1 of 1
